 Case 6:19-cr-60010-SOH Document 19              Filed 06/04/20 Page 1 of 1 PageID #: 28



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                  Case No. 6:19-cr-60010


DANIEL COGBURN                                                                    DEFENDANT

                                           ORDER

       Before the Court is the government’s Motion to Dismiss pursuant to Federal Rule of

Criminal Procedure Rule 48(a). (ECF No. 18). Upon consideration, the Court finds that the instant

motion (ECF No. 18) should be and hereby is GRANTED. Accordingly, the Indictment filed

against Defendant Daniel Cogburn in the above-styled case on March 14, 2020 is hereby

dismissed.

       IT IS SO ORDERED, this 4th day of June, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
